DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-11 are generic to the following disclosed patentably distinct species:
Group 1: Figures 1-5 describing a fluid fill pipe depicted on one side, located in a47k7/03.
Group 2 Figure 6 drawn to the mechanical movement arm to massage/scrub the user’s foot, located in A46b13/00.  
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different symbols, different queries, search results would not be applicable between the different art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Brendan Dix on 5/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2020 is being considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite the limitation “said foot bristles being distributed over an entirety of said top side.”  It is unclear how the foot bristles can be distributed over the entirety of said top side when the top side of the instant application has a container on the top side that does not have bristles and is depicted to have other parts of surfaces which do not have bristles.  The term entirety is commonly interpreted as “the whole of something.”  Since the entirety of the top surface of the instant application is not covered in bristles, the claim is determined to be indefinite.  For examination purposes, the claim is to be interpreted as “said foot bristles being distributed over said top side.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins (US2010/0088816).
Regarding claim 1,  Rollins discloses a foot scrubber assembly being configured to release soap onto a foot for scrubbing the foot, said assembly comprising: 
a block (Item 55) being positionable on a floor of a shower (Item 400) wherein said block is configured to be accessible to a person bathing in the shower (Paragraph [0125]); 
a pair of stops, each of said stops being coupled to and extending upwardly from said block to define a foot space between said stops wherein said foot space is configured to have the person's foot positioned therein (Annotated Figure 7); 
a plurality of foot bristles (Figure 11 Item 295), each of said foot bristles being coupled to and extending upwardly from said block wherein each of said foot bristles is configured to scrub a sole of the person's foot;
 a plurality of side bristles (Figure 10 Item 225), each of said side bristles being coupled to and extending away from a respective one of said stops wherein each of said side bristles is configured to scrub the sides of the person's foot; and 
a container (Item 245) being positioned in said block wherein said container is configured to contain a liquid soap, said container being comprised of a resiliently deformable material (Paragraph [0134]) wherein said container is configured to be compressed by the person's foot thereby facilitating the liquid soap to be urged outwardly from said container, said container being in fluid communication with said foot bristles wherein said container is configured to release the liquid soap into said foot bristles (Paragraph [0133]).  

    PNG
    media_image1.png
    573
    688
    media_image1.png
    Greyscale

Annotated Figure 7
Regarding claim 2,  Rollins discloses the assembly according to claim 1, wherein: said block has a top side (Item 70), a bottom side (Item 65), a first lateral side and a second lateral side (Annotated Figure 7), said top side having a well extending toward said bottom side; and said container is positioned in said well in said block (Item 75 is drain holes in the base.  The container is positioned above the drain holes), said container extending upwardly beyond said top side of said block (Figure 10).  
Regarding claim 3,  Rollins discloses the assembly according to claim 2, wherein each of said stops has a first surface, each of said stops being positioned on a respective one of said first lateral side and said second lateral side of said block, each of said stops extending upwardly beyond said top side of said block having said first surface of each of said stops facing each other (Annotated Figure 7).  
Regarding claim 4,  Rollins discloses the assembly according to claim 2, (as best understood) wherein each of said foot bristles is positioned on said top side of said block, said foot bristles being distributed over an entirety of said top side (Figure 10 shows the container with the bristle nozzles covering the majority of the top surface).  
Regarding claim 5,  Rollins discloses the assembly according to claim 3, wherein each of said side bristles is positioned on said first surface of said respective stop, each of said side bristles extending into said foot space (Figure 7 shows bristles from the sides extending inward).  
Regarding claim 6,  Rollins discloses the assembly according to claim 2, further comprising a conduit (Item 285) being integrated into said block, said conduit extending between said well and said top side of said block (Annotated Figure 19 trying to depict how the conduit goes past the top surface into the well area).  

    PNG
    media_image2.png
    642
    786
    media_image2.png
    Greyscale

Annotated figure 19
Regarding claim 8,  Rollins discloses the assembly according to claim 2, further comprising a plurality of mating members (Item 75), each of said mating members being coupled to said block wherein each of said mating members is configured to releasably engage the floor of the shower thereby inhibiting said block from sliding on the floor of the shower, each of said mating members being positioned on said bottom side of said block (Paragraph [0138]).  
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The neck of Rollins does not have an inlet and outlet.  The neck of Rollins is a plug that a user can selectively fill then has a fixed volume which is held under the user’s foot. Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723